ORDER

PER CURIAM.
AND NOW, this 16th day of October, 2012, the Application for Leave to File Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests extraordinary relief, it is DENIED. To the extent that the Petition for Writ of Mandamus and/or Extraordinary Relief requests mandamus relief, it is GRANTED IN PART. The Court of Common Pleas of Philadelphia County is directed to dispose of Petitioner’s pending Post Conviction Relief Act petition within 90 days ■ of our order.